Case 4:19-cv-00174-JMS-DML Document 26 Filed 05/18/20 Page 1 of 11 PageID #: 130




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

 DONNA CHESSEN,                                        )
                                                       )
                               Plaintiff,              )
                                                       )
                        vs.                            )      No. 4:19-cv-00174-JMS-DML
                                                       )
 AMERICAN QUEEN STEAMBOAT                              )
 OPERATING COMPANY, LLC,                               )
                                                       )
                               Defendant.              )

                                              ORDER

        On August 15, 2019, Plaintiff Donna Chessen filed a Complaint against American Queen

 Steamboat Operating Company, LLC (“American Queen”) asserting a claim related to an injury

 Ms. Chessen suffered while on one of American Queen's cruise ships. [Filing No. 1.] On August

 26, 2019, Ms. Chessen filed an Amended Complaint against American Queen, specifying that she

 was bringing her claim under the general maritime law of the United States. [Filing No. 9 at 3.]

 On December 9, 2019, American Queen filed a Motion for Summary Judgment, arguing that Ms.

 Chessen failed to file suit within the one-year limitation period set forth in the Passage Ticket

 Contract (the "Contract")1 that governed her trip on American Queen's cruise ship. [Filing No.

 22.] That motion is ripe for the Court’s decision.

                                                  I.
                                      STANDARD OF REVIEW

        A motion for summary judgment asks the Court to find that a trial is unnecessary because

 there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment



 1
   The Court notes that in cases such as this one, "ticket" and "contract" are often used
 interchangeably.
Case 4:19-cv-00174-JMS-DML Document 26 Filed 05/18/20 Page 2 of 11 PageID #: 131




 as a matter of law. See Fed. R. Civ. P. 56(a). As the current version of Rule 56 makes clear,

 whether a party asserts that a fact is undisputed or genuinely disputed, the party must support the

 asserted fact by citing to particular parts of the record, including depositions, documents, or

 affidavits. Fed. R. Civ. P. 56(c)(1)(A). A party can also support a fact by showing that the

 materials cited do not establish the absence or presence of a genuine dispute or that the adverse

 party cannot produce admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B).

 Affidavits or declarations must be made on personal knowledge, set out facts that would be

 admissible in evidence, and show that the affiant is competent to testify on matters stated. Fed. R.

 Civ. P. 56(c)(4). Failure to properly support a fact in opposition to a movant’s factual assertion

 can result in the movant’s fact being considered undisputed, and potentially in the grant of

 summary judgment. Fed. R. Civ. P. 56(e).

        In deciding a motion for summary judgment, the Court need only consider disputed facts

 that are material to the decision. A disputed fact is material if it might affect the outcome of the

 suit under the governing law. Hampton v. Ford Motor Co., 561 F.3d 709, 713 (7th Cir. 2009). In

 other words, while there may be facts that are in dispute, summary judgment is appropriate if those

 facts are not outcome determinative. Harper v. Vigilant Ins. Co., 433 F.3d 521, 525 (7th Cir.

 2005). Fact disputes that are irrelevant to the legal question will not be considered. Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

        On summary judgment, a party must show the Court what evidence it has that would

 convince a trier of fact to accept its version of the events. Johnson v. Cambridge Indus., 325 F.3d

 892, 901 (7th Cir 2003). The moving party is entitled to summary judgment if no reasonable fact-

 finder could return a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th

 Cir. 2009). The court views the record in the light most favorable to the non-moving party and




                                                  2
Case 4:19-cv-00174-JMS-DML Document 26 Filed 05/18/20 Page 3 of 11 PageID #: 132




 draws all reasonable inferences in that party's favor. Darst v. Interstate Brands Corp., 512 F.3d

 903, 907 (7th Cir. 2008). It cannot weigh evidence or make credibility determinations on summary

 judgment because those tasks are left to the fact-finder. O’Leary v. Accretive Health, Inc., 657

 F.3d 625, 630 (7th Cir. 2011). The Court need only consider the cited materials, Fed. R. Civ. P.

 56(c)(3), and the Seventh Circuit Court of Appeals has "repeatedly assured the district courts that

 they are not required to scour every inch of the record for evidence that is potentially relevant to

 the summary judgment motion before them." Johnson, 325 F.3d at 898. Any doubt as to the

 existence of a genuine issue for trial is resolved against the moving party. Ponsetti v. GE Pension

 Plan, 614 F.3d 684, 691 (7th Cir. 2010).

                                                 II.
                                            BACKGROUND

        The following factual background is set forth pursuant to the standards outlined in Federal

 Rule of Civil Procedure 56. See Fed. R. Civ. P. 56(a). The facts stated are not necessarily

 objectively true, but as the summary judgment standard requires, the undisputed facts and the

 disputed evidence are presented in the light most favorable to "the party against whom the motion

 under consideration is made." Premcor USA, Inc. v. Am. Home Assurance Co., 400 F.3d 523, 526-

 67 (7th Cir. 2005).

        On May 3, 2017, AFC Vacations, a travel agency, made a deposit for a group reservation

 with American Queen. [Filing No. 22-1 at 1.] Upon confirmation of the deposit and reservation,

 a travel agent with AFC Vacations received an electronic copy of the Contract. [Filing No. 22-1

 at 1.] On September 22, 2017, Ms. Chessen, through an AFC Vacations travel agent, booked a

 voyage on American Queen's cruise ship under the group reservation and, three days later, a

 physical copy of the Contract was delivered to the travel agent. [Filing No. 22-1 at 1-2.] A copy

 of the Contract was mailed to Ms. Chessen on October 5, 2017. [Filing No. 22-3 at 1.]



                                                  3
Case 4:19-cv-00174-JMS-DML Document 26 Filed 05/18/20 Page 4 of 11 PageID #: 133




         Ms. Chessen's voyage on the American Queen's cruise ship was governed by the Contract.

 [Filing No. 22-1 at 2.] The first page of the Contract (excluding the cover page) has a heading

 reading, "TERMS AND CONDITIONS OF CONTRACT OF CARRIAGE (Incorporated in

 and forming part of Passage Ticket/Contract)," and states, in relevant part:

         IMPORTANT NOTICE: THESE ARE THE TERMS AND CONDITIONS
         OF THE LEGALLY BINDING CONTRACT BETWEEN YOU AS OUR
         GUEST AND AMERICAN QUEEN STEAMBOAT OPERATING
         COMPANY, LLC D/B/A AMERICAN QUEEN STEAMBOAT COMPANY.
         THIS TICKET/CONTRACT CONTAINS SUBSTANTIAL PENALTIES
         FOR CANCELLATION, AS WELL AS CERTAIN LIMITATIONS
         CONCERNING OUR LIABILITY FOR YOUR DEATH, ILLNESS OR
         INJURY, AS WELL AS LIMITATIONS CONCERNING DAMAGE
         CLAIMS RELATING TO BAGGAGE AND PERSONAL PROPERTY.
         PLEASE READ ALL OF THESE TERMS AND CONDITIONS
         CAREFULLY. BY SENDING PAYMENT TO AMERICAN QUEEN
         STEAMBOAT OPERATING COMPANY, LLC AND/OR BOARDING OUR
         SHIP, YOU AGREE TO ACCEPT AND TO BE BOUND BY ALL OF THE
         TERMS AND CONDITIONS WHICH FOLLOW, INCLUDING
         SPECIFICALLY THOSE REGARDING YOUR RIGHTS TO SUE,
         GOVERNING LAW, FORUM AND JURISDICTION.

 [Filing No. 22-2 at 2 (emphasis in original).]

         Under a heading titled "CARRIER'S LIABILITY," is language that states, in pertinent

 part:

         NO SUIT SHALL BE MAINTAINED AGAINST US FOR DELAY,
         DETENTION, PERSONAL INJURY, ILLNESS OR DEATH OF THE GUEST
         OR FOR ANY OTHER CLAIM UNLESS WRITTEN NOTICE OF THE CLAIM
         WITH FULL PARTICULARS IS DELIVERED TO US OR OUR AGENT AT
         ANY ADDRESS SET FORTH HEREIN WITHIN SIX (6) MONTHS FROM THE
         DAY WHEN SUCH DELAY, DETENTION, PERSONAL INJURY, ILLNESS
         OR DEATH OF THE GUEST OR CLAIM OCCURRED; AND IN NO EVENT
         SHALL ANY SUIT FOR ANY CAUSE AGAINST US WITH RESPECT TO
         DELAY, DETENTION, PERSONAL INJURY, ILLNESS, DEATH OR ANY
         OTHER CLAIM BE MAINTAINABLE, UNLESS SUIT SHALL BE
         COMMENCED WITHIN ONE (1) YEAR FROM THE DAY WHEN THE
         DELAY, DETENTION, PERSONAL INJURY, ILLNESS, DEATH OF THE
         GUEST OR CLAIM OCCURRED, NOTWITHSTANDING ANY PROVISION
         OF APPLICABLE LAW TO THE CONTRARY.




                                                  4
Case 4:19-cv-00174-JMS-DML Document 26 Filed 05/18/20 Page 5 of 11 PageID #: 134




 [Filing No. 22-2 at 9.]

        An electronic version of the Contract is located on American Queen's website and is

 available for review at any time. [Filing No. 22-1 at 2.]

        Ms. Chessen alleges that on October 17, 2017, while she was a passenger on one of

 American Queen's cruise ships, she "caught her foot on an oversized tablecloth as she attempted

 to get up from the table which caused her to trip and fall[,] . . . result[ing] in serious personal

 injuries." [Filing No. 1 at 2.]

        On November 29, 2017, American Queen received a letter dated November 15, 2017 from

 the Cifarelli Law Firm, a California firm representing Ms. Chessen regarding the injury. [Filing

 No. 22-4 at 1.] In July and August of 2018, the Cifarelli Law Firm had phone conversations with

 an American Queen representative, wherein the representative advised that any litigation against

 American Queen would need to take place in Indiana, as required by the Contract. [Filing No. 22-

 4 at 2.] On October 19, 2018, American Queen received notice from Ms. Chessen's counsel that

 she had retained local counsel in Indiana, and counsel filed this action on August 15, 2019. [Filing

 No. 22-4 at 2.]

                                                 III.
                                             DISCUSSION

        In its Motion for Summary Judgment, American Queen argues that Ms. Chessen's claim is

 time-barred because she did not file this action until almost two years after the incident. [Filing

 No. 23 at 1-2.] American Queen argues that the Contract's one-year limitation on initiating actions

 is enforceable because this term is reasonably communicated to passengers in the Contract, due to

 the "Important Notice" section being in bold, capital letters, separated from the remaining terms

 of the Contract, and the "Carrier's Liability" section containing the one-year limitation being in all

 capital letters, distinguishing it from the surrounding provisions. [Filing No. 23 at 7-9.] Further,



                                                   5
Case 4:19-cv-00174-JMS-DML Document 26 Filed 05/18/20 Page 6 of 11 PageID #: 135




 American Queen asserts that Ms. Chessen had ample opportunity to familiarize herself with the

 one-year limitation provision because American Queen provided copies of the Contract to Ms.

 Chessen's travel agent and the Contract was available online for Ms. Cheesen to review at any

 time. [Filing No. 23 at 9.] American Queen also argues that Ms. Chessen had the ability to file

 this action within the one-year time frame because she retained counsel less than one month after

 the incident, and American Queen had advised her counsel that litigation regarding the incident

 would be governed by the terms of the Contract. [Filing No. 23 at 9-10.] Finally, American Queen

 argues that Ms. Chessen is an experienced cruiser and, therefore, she should have known that the

 Contract governed this case and required her to file this action within one year of the incident.

 [Filing No. 23 at 10.]

        In her response, Ms. Chessen argues that Indiana's two-year limitations period for personal

 injury cases should apply here because the shortened limitation period in the Contract was not

 reasonably communicated. [Filing No. 24 at 4.] She argues that because the Contract is fifteen

 single-spaced pages formatted with narrow margins and small print and one-third of the paragraphs

 had some sort of emphasis, the one-year limitation was not sufficiently communicated to her.

 [Filing No. 24 at 3.] She also contends that the one-year limitation provision is not sufficiently set

 out because the paragraph in which it is contained does not begin until the eighth page and the

 provision begins on the 27th of 40 lines of capitalized text. [Filing No. 24 at 3.] Ms. Chessen

 maintains that the one-year limitation provision "was buried in the middle of a long, technical

 document" and "[t]he [Important] Notice on the first page is confusing." [Filing No. 24 at 3.] She

 further argues that the Contract was mailed to her only ten days before the cruise began and

 because it was so complex, "the importance and existence of the limitation was not reasonably

 communicated to [her], no matter how long she had [it.]" [Filing No. 24 at 4.] Finally, Ms.




                                                   6
Case 4:19-cv-00174-JMS-DML Document 26 Filed 05/18/20 Page 7 of 11 PageID #: 136




 Chessen challenges American Queen's statement in its brief that it told the Cifarelli Law Firm that

 the Contract governed Ms. Chessen's claim, pointing out that the evidence actually shows that

 American Queen stated it told her counsel that the action would need to be initiated in Indiana, not

 that it told her counsel about the one-year limitation in the Contract. [Filing No. 24 at 4.]

        In reply, American Queen argues that the law does not require the Important Notice section

 to reference particular paragraphs in the Contract that have a potential effect on a passenger's legal

 rights. [Filing No. at 25 at 2.] Instead, the law requires that the notice advise the passenger that

 there are terms and conditions within the ticket that affect the passenger's legal rights, and

 American Queen argues that the Contract does exactly this. [Filing No. 25 at 2-3.] American

 Queen cites numerous cases that it argues contain similar language to that in the Contract, which

 have been found to be enforceable by various courts. [Filing No. 25 at 3.] American Queen argues

 that "[i]f Ms. Chessen had even begun reading the [Contract], she would have seen [the Important

 Notice] which, in simple terms, informs passengers like Ms. Chessen that it impacts a passenger's

 right to sue and informs the passenger that he or she should read all of the terms and conditions

 carefully." [Filing No. 25 at 4.] American Queen also challenges Ms. Chessen's argument

 regarding the placement of the one-year limitation provision, noting that such an argument was

 rejected in another case. [Filing No. 25 at 4.] Finally, American Queen argues that because the

 Cifarelli Law Firm was aware of the Contract and aware that American Queen would be relying

 on certain provisions of the Contract, Ms. Chessen and her current counsel should have carefully

 studied the terms of the Contract and recognized that her lawsuit must be filed within one year of

 the date of the injury. [Filing No. 25 at 6.]




                                                   7
Case 4:19-cv-00174-JMS-DML Document 26 Filed 05/18/20 Page 8 of 11 PageID #: 137




        The parties agree that the "reasonable communicativeness" test set out in Thompson v.

 Ulysses Cruises, Inc., 812 F. Supp. 900 (S.D. Ind. 1993),2 should apply to determine whether the

 one-year limitation provision is enforceable. [Filing No. 23 at 5-6; Filing No 24 at 2.] "A

 passenger is bound by the terms of the passage contract, so long as the terms are 'reasonably

 communicated.'"       Thompson, 812 F. Supp. 902 (citation omitted). The reasonable

 communicativeness test has two factors that courts consider: (1) "the manner in which the crucial

 language is presented in the ticket," and (2) "extrinsic factors surrounding the purchase and

 subsequent retention of the ticket." Id. at 903. The first factor looks at "the presence, placement,

 conspicuousness, and clarity of any notification clause directing the passenger's attention to the

 limitations clause," as well as where the limitations clause is located in relation to the rest of the

 ticket, the font size used for the notification and limitations clauses, and how easy it is for the

 passenger to read the limitations clause. Id. The second factor looks at "the passenger's familiarity

 with the ticket, the time and incentive under the circumstances to study the provisions of the ticket,

 and any other notice that the passenger received outside the ticket." Id. at 903-04. The focus is

 on whether the passenger had the opportunity to read the ticket, not whether the passenger actually

 read the ticket. Id. (citation omitted). The reasonable communicativeness test does not require the

 shipowner "to design the 'best' ticket or an 'ideal' warning. That test requires only that the

 shipowner employ 'reasonable' means to communicate the importance of the ticket provisions to

 the passenger." Id. at 903 (quoting Euland v. M/V Dolphin IV, 685 F. Supp. 942, 946 (D.S.C.



 2
   The Seventh Circuit has not addressed the issue of enforceability of terms and conditions
 contained in a passage ticket against a passenger in a published opinion. The Thompson court
 looked to other Circuits and noted that the majority had adopted the reasonable communicativeness
 test. Id. at 902. Since the Thompson opinion was published, several district courts in the Seventh
 Circuit have followed Thompson and applied the reasonable communicativeness test. This Court
 will do the same.


                                                   8
Case 4:19-cv-00174-JMS-DML Document 26 Filed 05/18/20 Page 9 of 11 PageID #: 138




 1988)). "The reasonableness of the notice given to passengers of a critical contract term is a

 question of law that is decided by the trial judge without submitting the issue to a jury." Thompson,

 812 F. Supp. 902 (citation omitted).

        The Court begins its analysis by considering the first factor of the reasonable

 communicativeness test. The Contract at issue here contains a notification clause at the very top

 of the first page of text (not including the cover page), which states "IMPORTANT NOTICE:

 THESE ARE THE TERMS AND CONDITIONS OF THE LEGALLY BINDING

 CONTRACT BETWEEN YOU AS OUR GUEST AND AMERICAN QUEEN

 STEAMBOAT          OPERATING           COMPANY,        LLC      D/B/A     AMERICAN         QUEEN

 STEAMBOAT COMPANY. THIS TICKET/CONTRACT CONTAINS . . . CERTAIN

 LIMITATIONS CONCERNING OUR LIABILITY FOR YOUR DEATH, ILLNESS OR

 INJURY. . . ." [Filing No. 22-2 at 2.] The notification clause is capitalized, in bold, and in a font

 size that is easily legible. The one-year limitation clause is located six pages later in capitalized

 text that is found under the heading "CARRIER'S LIABILITY." [Filing No. 22-2 at 9.] The

 Court finds that the first factor of the reasonable communicativeness test weighs in American

 Queen's favor. Stevens v. Harrah's Ill. Corp., 1999 WL 639182, at *3 (N.D. Ill. Aug. 17, 1999)

 (first factor satisfied where notice was printed in bold-face type on the face of the ticket);

 Henderson v. AirTran Airways, Inc., 2010 WL 4062503, at *3 (S.D. Ind. Oct. 14, 2010) (first factor

 met where notice was located in upper left corner of first page of contract underneath capitalized,

 bolded, and underlined text).

        Looking to the extrinsic considerations of the second factor, the undisputed facts

 demonstrate that Ms. Chessen and her travel agent received copies of the Contract prior to the

 cruise, and the Contract was readily available on American Queen's website. Therefore, Ms.




                                                  9
Case 4:19-cv-00174-JMS-DML Document 26 Filed 05/18/20 Page 10 of 11 PageID #: 139




  Chessen had a reasonable opportunity to review the terms and conditions, including the one-year

  limitation provision. Grivesman v. Carnival Cruise Lines, 2001 WL 62580, at *2 (N.D. Ill. Jan.

  25, 2001) (finding second factor satisfied where plaintiff received relevant information from travel

  agent more than a month before the cruise); cf. Krus v. Harrah's Casino, 2001 WL 1105071, at *4

  (N.D. Ill. Sept. 19, 2001) (second factor not met where passenger was given ticket upon her arrival

  at the casino boat and the ticket was taken by boat employee when passenger boarded). The Court

  finds she also had a strong incentive to review the provision. See Thompson, 812 F. Supp. at 904

  ("[G]iven the seriousness of [plaintiff's] injuries, [plaintiff] had a strong incentive to determine the

  correct course of action in pursuing their claim against [the shipowner]."). Within one month of

  the incident—early in the one-year limitation period—Ms. Chessen hired counsel to represent her

  regarding her injury. Henderson, 2010 WL 4062503, at *4 (second factor satisfied where

  passenger still had ticket after injury occurred and she had also contacted counsel three months

  prior to expiration of one-year limitation). She, through counsel, was aware of the Contract, and

  that it contained provisions related to filing suit. The responsibility to familiarize themselves with

  the provisions of the Contract was on Mrs. Chessen and her counsel.

          After considering both factors of the test, the Court finds that the one-year limitation period

  was reasonably communicated in the Contract and is enforceable against Ms. Chessen. Because

  Ms. Chessen filed this action after the one-year period had expired, Ms. Chessen's claim is time-

  barred, and summary judgment in American Queen's favor is warranted.

                                                    IV.
                                              CONCLUSION

          For the reasons outlined above, the Court GRANTS American Queen's Motion for

  Summary Judgment, [22]. Final judgment shall issue accordingly.




                                                    10
Case 4:19-cv-00174-JMS-DML Document 26 Filed 05/18/20 Page 11 of 11 PageID #: 140




       Date: 5/18/2020




  Distribution via ECF only to all counsel of record




                                               11
